Citation Nr: 0605054	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for schizophrenia and an 
anxiety disorder.  

2.	Entitlement to service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1965 and from August 1976 to October 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an application to reopen a claim for 
service connection for an acquired psychiatric disorder and 
service connection for a head injury resulting in dental 
trauma.  .  

The veteran testified at a hearing at the RO before a member 
of the Board in July 2003.  In a June 2004 decision, the 
Board granted the application to reopen the claim for service 
connection for a psychiatric disorder.  This claim, as well 
as the claim for service connection for a dental disorder 
were then remanded.  


FINDINGS OF FACT

1.	Schizophrenia and an anxiety disorder are shown to have 
been the result of an in-service event..

2.	The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  




CONCLUSIONS OF LAW

1.	Schizophrenia and an anxiety disorder were incurred as the 
result of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.	Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110 ((West 2002);); 
38 C.F.R. § 3.381 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2001 and June 2004 the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Pertinent VA and service medical records, as well as service 
personnel records are associated with the claims folders. The 
veteran's Social Security disability determination and 
underlying medical records have also been obtained and 
associated with the claims folders. The veteran has not 
informed of additional pertinent records that have not been 
requested or obtained and in August 2005 indicated that he 
had no additional medical evidence to submit.  

The veteran has addressed the possibility of additional 
service medical records being obtained.  Several attempts 
have been made to obtain additional service records from the 
National Personnel Records Center, but no additional records 
have been obtain.  To the extent that these efforts have come 
up short of desired completeness and accuracy of the medical 
record, VA can only say that its duties are not limitless, do 
not exist in a vacuum and are not divorced from the veteran's 
own responsibilities to further his claim by providing 
accurate and honest assistance in obtaining correct medical 
records and information.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  Absent evidence beyond the veteran's uncorroborated 
contentions concerning a head trauma sustained during 
service, the Board finds that the there is no reasonable 
possibility that additional service medical records as 
described by the veteran exist and have not yet been 
obtained.  Hence, no further efforts at finding allegedly 
missing service medical records are necessary in this case.

Residuals of Dental Trauma

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Service connection of dental conditions will be established 
under these circumstances:

  (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions, which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

The veteran claims service connection for the residuals of 
dental trauma that he testified at his hearing on appeal in 
July 2003 was sustained when he suffered a head injury during 
service.  The significance of the establishment of service 
connection for the residuals of dental trauma is that the 
veteran would then be exempt from the regulations restricting 
eligibility for VA dental treatment.  Review of the available 
service medical records shows no indication of a head injury 
or trauma of the teeth during service.  On examination 
performed in May 1976, prior to the veteran's second period 
of service, the veteran's dental status was noted as 
"good."  Available dental records following service include 
records of private treatment received during 1989 and 1994 
for abraded teeth due to bruxism and a tooth broken as the 
result of decay.  A VA dental treatment note, dated in 
December 1998, shows that the veteran was found to have two 
areas of buccal mucosa with large fibroma-type lesions.  They 
were centered in the middle of each cheek and were soft.  The 
veteran reported that they had been there for many years and 
he claimed that they were due to trauma to his head.  The 
veteran was fully edentulous on the maxilla and had some 
remaining mandibular dentition, with severe attrition.  It 
was noted that the lesions could interfere with the veteran's 
occlusion if removable appliances were to be fabricated in 
the future.  Additional dental treatment was afforded by VA 
in June and July 1999, at which time it was noted that the 
veteran needed endontic treatment for several of the 
remaining teeth of his mandible, with an edentulous maxilla.  
There was no indication that any of the missing teeth or 
dental abnormalities were the result of dental trauma.  

Review of the veteran's medical records fails to show 
evidence of trauma causing injury of the teeth while he was 
on active duty.  The private treatment records dated in 1989 
and 1994 show that the veteran was treated for the results of 
bruxism and tooth decay.  The fibroma-type lesions noted on 
dental treatment in 1998 are not shown to have been the 
result of dental trauma during service.  Absent some 
documentation that he sustained dental trauma during service, 
service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is not 
warranted.  

Schizophrenia and an Anxiety disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including schizophrenia, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for an acquired 
psychiatric disorder, including PTSD, as a result of sexual 
assaults that he states occurred during service.  VA 
regulations provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

The veteran has testified at his hearing on appeal regarding 
an alleged stressor reported to have occurred during service 
in 1965.  At that time, he stated that he was raped on the 
first day that he reported to active duty and that he had 
subsequently had six sexual assaults while on Board the 
U.S.S. Enterprise.  He stated that he was placed in the brig 
of the ship as protection against these assaults.  Following 
his hearing on appeal, copies of the deck logs from the 
U.S.S. Enterprise do confirm that he was placed in the brig 
during July 1965 for "safekeeping."  Service records 
include a statement made by the veteran in August 1965 in 
connection with his first discharge from Navy service, which 
was for reasons of homosexuality.  At that time, he indicated 
that had been approached by several men who attempted to have 
sexual relations with him while on board ship.  He was 
afforded a psychiatric evaluation in August 1965 at which 
time it was reported that he had a history of wearing female 
clothes and that a psychosis was not present.  The diagnosis 
was sexual deviate (transvestite) and his administrative 
separation from service was recommended.  

Following his first period of service the veteran was 
evaluated on several occasions with similar diagnoses to that 
made while he was on active duty being made.  On examination 
by VA in May 1990 the diagnosis was psychotic disorder, not 
otherwise specified (NOS)  On examination by VA in April 
1995, the impression was that the veteran probably had a 
psychotic disorder, NOS, and that that he was probably 
schizophrenic and a transvestite, but due to the poor history 
that he gave, this more specific diagnosis could not be made.  
Additional VA treatment records, both outpatient and 
inpatient, include diagnoses of several psychiatric 
disorders, primarily schizophrenia, paranoid type.  

Following the veteran's hearing on appeal in July 2003, the 
veteran was afforded an examination by VA to ascertain the 
current nature and etiology of his psychiatric disorders.  
After conducting this examination in May 2004 and reviewing 
the veteran's complete medical records the examiner rendered 
diagnoses of schizophrenia, paranoid type; and anxiety 
disorder, NOS.  The examiner went on to state that, in his 
opinion, the veteran's psychotic symptoms were most likely 
aggravated or the result of service in the Navy in 1965.  The 
rational for this opinion was that the symptoms, including 
hallucinations and delusional thinking had existed since 
shortly after his service ended in 1965.  Regarding the 
veteran's anxiety symptoms, the examiner stated that these 
were at least as likely as not to have been caused by or the 
result of the veteran's experiences in the Navy in 1965, if 
the accuracy of his claims of abuse and mistreatment could be 
verified.  These symptoms, included PTSD-like symptoms that 
began shortly after his discharge from the Navy.  

While the veteran was not given a diagnosis of schizophrenia 
for many years following his release from service in 1965, 
the VA examiner who evaluated the veteran's claim has 
rendered an opinion that the psychotic symptoms actually had 
their onset shortly after discharge from service and were 
related thereto.  Under these circumstances, service 
connection for schizophrenia is warranted.  Regarding the 
symptoms of anxiety, the veteran has claimed to have been 
sexually assaulted during service, contentions to which he 
alluded at the time he was discharged from service for 
alleged homosexual activity and transvestitism.  The VA 
examiner has stated that the anxiety symptoms can be at least 
as likely as not the result of service if the traumatic 
events can be verified.  The Board is satisfied that the 
statements made during service can be considered, in 
hindsight, verification that sexual assaults occurred while 
the veteran was on active duty.  As such, service connection 
for the anxiety component of his psychiatric disorder is 
warranted as well.  


ORDER

Service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.  

Service connection for schizophrenia and an anxiety disorder 
is granted.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


